DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Figures 1-8 corresponding to Species I from group I were elected by Applicant in the response to the election/restriction requirement dated 07/06/2021. Applicant suggested claims 1-10 read on elected Figures 1-8. However, Claim 9 line 2 recites the “fixing portion and the extending portion mirror each other”. This is not portrayed in Figures 1-8, rather it is shown in Figures 9a-11 which are drawn to non-elected species II. Similarly claim 10 line 5 recites “the fixing portion is lockedly connected to the first installing member by a screw”. This is not portrayed in Figures 1-8, rather it is shown in Figures 12a-14 which are drawn to non-elected species III. Therefore, Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/06/2021. Claims 1-8 are to be examined.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 05/24/2019 (Application number: CN201920757229.8). It is noted, however, that applicant has not filed a certified copy of the foreign priority application as required by 37 CFR 1.55. A request for the USPTO to retrieve the Foreign Priority Documents was filed on 06/12/2019, however no copy is on file. 
Claim Objections
Claims 2, 3, 6, and 8 are objected to because of the following informalities:
Claim 2 line 4 reads: “the outer end surface”. This should be corrected to read - - an outer end surface - - for clarification purposes.
Claim 3 line 3 reads: “the outer wall”. This should be corrected to read - - an outer wall - - for clarification purposes.
Claim 6 line 5 reads: “the notch”. This should be corrected to read - - a notch - - for clarification purposes.
Claim 8 line 5 reads: “of receiving groove”. This should be corrected to read - - of the receiving groove - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 10844891 B2 (Maertens) in view of CH 190003 A (Vries).
Regarding claim 1, Maertens discloses a fastening assembly (see Fig. 19) for connecting a first installing member (ref. 2) and a second installing member (ref. 3), the fastening assembly comprising: a sliding column (ref. 10) comprising a fixing portion provided on a surface of the first installing member facing the second installing member, and an extending portion connected to the fixing portion, wherein the extending portion extends to the second installing member (see annotated Figure 19 below); and a sliding groove (ref. 14) for engaging and clamping with the extending portion (see that the slot ref. 14 is provided with grooves and is used to clamp both installing members together, Also see Abstract), wherein the sliding groove is formed on a surface of the second installing member facing the first installing member (see in Fig. 19 that the slot to accept the extending portion shown in annotated Figure 19 below, is located on a surface of the second installing member and faces the first installing member), the sliding groove comprises an avoiding space (see in Fig. 6 that the groove (ref. 14) has an avoiding space for insertion (ref. 18)) for inserting the extending portion into the sliding groove, a fastening space for clamping the extending portion to the sliding groove (see annotated Figure 6 below), and a limiting space for limiting the extending portion from extending from the avoiding space to the fastening space (see annotated Figure 6 below), and the avoiding space, the limiting space, and the fastening space are connected in sequence (see in annotated Figure 6 below that the spaces are connected in sequence), and a bottom surface (see annotated Figure 19 below),

However, Vries teaches a bottom surface (see annotated Figure 9 below) of the fastening space (ref. f) is formed with a locking hole (ref. k) for accepting a pin (ref. d) that is urged out of the extending portion by an elastic member (the spring is the elastic member, see annotated Figure 9 below).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector system of Maertens, with Vries, such that it comprises a locking hole in the bottom surface of the fastening space to accept a pin that is urged out of the extending portion by an elastic member in order to provide a connection that will not loosen or disconnect unless the pin is intentionally removed from the locking hole of the joint, providing a sturdy and reliable connection.
NOTE: The fixing portion of the sliding column is represented by the embodiment in figure 19 of Maertens, However to further clarify other aspects of the extending portion, Figure 6 is used. The extending portion and groove of figure 6 is identical to the extending portion and groove of figure 19, however it shows an advantages angle and therefore is used to only describe details of the extending portion.

    PNG
    media_image1.png
    443
    534
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 19.

    PNG
    media_image2.png
    566
    736
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 6.

    PNG
    media_image3.png
    382
    566
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 9.
Regarding claim 2, Maertens discloses wherein: the extending portion (see annotated Figure 19 above) comprises a first end connected to the fixing portion and a second end opposite to the first end (see annotated Figure 19 below), and the outer end surface of the second end abuts against the bottom surface of the sliding groove when the extending portion slides in the sliding groove (see annotated Figure 19 below).
Vries teaches a receiving hole is formed on the outer end surface of the second end (the receiving hole is where pin (ref. d) and the spring reside within extending member (ref. m), see Fig. 9), the receiving hole being provided therein with a locking pin (ref. d) and an elastic member (the spring, see spring in Fig. 9) for partially moving the locking pin outside of the receiving hole (see in Fig. 9 that in the locked position, the pin (ref. d) is only partially extended out of the receiving hole), and the locking pin (ref. d) is inserted into the locking hole (ref. k) 

    PNG
    media_image4.png
    354
    495
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 19.

    PNG
    media_image5.png
    368
    388
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 9.
Regarding claim 3, Maertens discloses wherein: the extending portion (see annotated Figure 19 above) comprises an extending body and a protruding portion convexly provided on the outer wall of the extending body (see annotated Figure 6 below), -24-the limiting space comprises a first limiting groove in which the extending body slides and a second limiting groove in which the protruding portion slides (see annotated Figure 6 below), and the first limiting groove and the second limiting groove are connected to each other (see in annotated Figure 6 below that the first and second grooves are connected).

    PNG
    media_image6.png
    568
    619
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 6.
Regarding claim 4, Maertens discloses wherein: the extending body (see annotated Figure 19 above) is cylindrical (see in Fig. 5 that the extending body (ref. 10) represented throughout all of the embodiments is cylindrical) and has a plurality of the protruding portions disposed thereon at intervals in axial direction thereof (see annotated Figure 19 below), each protruding portion is hemispherical (see in Fig. 5 that the protruding portions are cylindrical as is the extending portion), and the extending body and the plurality of protruding portions are arranged coaxially (see annotated Figure 19 below).

    PNG
    media_image7.png
    387
    464
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 19.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 10844891 B2 (Maertens) and CH 190003 A (Vries), further in view of FR 3017169 A1 (Gerault).
Regarding claim 5, Maertens discloses wherein the fixing portion (see annotated Figure 19 above) comprises a fixing body (see annotated Figure 19 below), and the fixing body is 
but does not expressly disclose a plurality of pulling rings, and the plurality of pulling rings are disposed on the fixing body at equal intervals in axial direction of the fixing body and respectively abuts against the groove walls of the receiving groove, so as to limit the fixing body withdrawn from the receiving groove. 
However, Gerault teaches a plurality of pulling rings (ref. 112), and the plurality of pulling rings are disposed on the fixing body (see annotated Figure 1 below) at equal intervals in axial direction (see in Fig. 1 that the rings (ref. 112) are equally spaced in the axial direction) of the fixing body and respectively abuts against the groove walls of the receiving groove (see Figs. 3-4), so as to limit the fixing body withdrawn from the receiving groove (see attached translation of Gerault, lines 3-4 in paragraph [0003] of the description section).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Maertens and Vries, with Gerault, such that the fixing body of Maertens (shown in annotated Figure 19 below) comprises the pulling rings of Gerault on its outer surface in order to provide a better and more sturdy way to hold the fixing portion in the first object (ref. 2), without the need for adhesives or fasteners. 
NOTE: The fixing portion of the sliding column is represented by the embodiment in figure 19 of Maertens, However to further clarify other aspects of the extending portion, Figure 6 is used. The extending portion and groove of figure 6 is identical to the extending portion and 

    PNG
    media_image8.png
    313
    402
    media_image8.png
    Greyscale

Figure 8. Annotated Figure 19.

    PNG
    media_image9.png
    624
    670
    media_image9.png
    Greyscale

Figure 9. Annotated Figure 1.
Regarding claim 6, Maertens discloses wherein: the sliding column (ref. 10) further comprises a limiting portion (see annotated Figure 6 below) which is located between the fixing portion and the extending portion for limiting the extending portion from entering the receiving groove, a limiting bevel (see annotated Figure 6 below) corresponding to the limiting portion is formed at the notch of the sliding groove (ref. 14).

    PNG
    media_image10.png
    554
    481
    media_image10.png
    Greyscale

Figure 10. Annotated Figure 6.
Regarding claim 7, Maertens discloses the fixing body (see annotated Figure 19 above).

Regarding claim 8, Maertens discloses wherein: the fixing portion (see annotated Figure 19 above) further comprises an elastic body disposed on the fixing body (see annotated Figure 19 below) and/or the pulling ring, and -25-the elastic body comprises at least two elastic arms that abut against the groove wall of receiving groove (see Maertens Column 11 lines 10-14).

    PNG
    media_image11.png
    333
    553
    media_image11.png
    Greyscale

Figure 11. Annotated Figure 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-








/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678